Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/US18/40076 06/28/2018, which claims benefit of 62/526,218 06/28/2017.	
Claims 1-4, 6-14, 16-18, 28, 50-52 are pending.  
Claim Rejections/Objections Withdrawn
2.	The objection to claims 14-15 is withdrawn based upon the amendments. The rejection of claim 1-2, 5-7, 9, 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn based upon the amendments. The rejection of claims 1-15, 28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) is withdrawn based upon the amendments.  The rejection of claims 1 and 28 are is/are rejected under 35 U.S.C. 103 as being obvious over Hennequin US 5,962,458 in view of Schönherr is withdrawn based upon the amendments.
Rejoinder
3.	Claims 1-4, 6-14, 28, 50-52 are allowable. Claims 16-18, previously withdrawn from consideration as a result of a restriction requirement, now require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on October 30, 2020, is hereby withdrawn and claims 16-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Richard Myers on June 23, 2021.
The application has been amended as follows: 
In claim 13 after the words X13 is a O, S, SO2, N, alkyl-O-, 
Delete  “ -O-alkyl, or C as part of substituted or unsubstituted cyclobutyl ring”. 
And  
Insert –or –O-alkyl-.
In claim 16 after the words A method for the treatment of 
Delete  “a neurotransmission dysfunction and other disease states associated with mGluR4 activity”. 
And  
Insert –Parkinson’s Disease-.
Cancel claim 18.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The claims have been amended to represent genus and species claims that are free from the prior art and are non-obvious.  In support of the method claims the compounds are positive allosteric modulators of the MGLUR4 receptor as shown by data in the specificaiton.   There is evidence in the art that such compounds can treat Parkinson’s Disease, including clinical trials: Chavin “A Novel mglur4 compound alleviates motor symptoms in primate models of parkinson's disease” Abstract 290  Journal of the Neurological Sciences 381 (2017) page 97; Ponnazhagan “The Metabotropic Glutamate Receptor 4 Positive Allosteric Modulator ADX88178 Inhibits Inflammatory Responses in Primary Microglia” J Neuroimmune Pharmacol. 2016 11(2), 231-237; Hopkins  “mGluR4-positive allosteric modulation as potential treatment for Parkinson’s disease” Future Med Chem. 2009 June 1; 1(3): 501–513; Panarese “Discovery of VU2957 (Valiglurax): An mGlu4 Positive Allosteric Modulator Evaluated as a Preclinical Candidate for the Treatment of Parkinson’s Disease”ACS Med. Chem. Lett. 2019, 10, 255−260. As per MPEP 2107.03 IV “Thus, as a general rule, if an applicant has initiated human clinical trials for a therapeutic product or process, Office personnel should presume that the applicant has established that the subject matter of that trial is reasonably predictive of having the asserted therapeutic utility.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625